                Case 2:19-cv-05354-MTL Document 44 Filed 02/11/21 Page 1 of 1



                                    DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Michael T. Liburdi                            Date: February 11, 2021
Case Number: CV-19-05354-PHX-MTL
Innovative Sports Management Incorporated v. Graham et al

APPEARANCES: Plaintiff(s) Counsel                                  Defendant(s) Counsel
             Thomas P. Riley (telephonic)                          Marcos Eduardo Garciaacosta


TRIAL SETTING CONFERENCE:

11:02 a.m. This is the time set for Trial Setting Conference. Trial schedule discussed.

Jury Trial set for the week of Monday, May 10, 2021. Trial will be held over 3 days. Defendant to
provide any interpreter needed for Defendant during trial. Final Pretrial Conference set for Monday,
May 3, 2021, at 2:00 p.m. Separate order with deadlines and firm trial dates to issue.

Discussion held regarding conducting a further settlement conference.

IT IS ORDERED that the parties are directed to contact Judge Fine’s chambers to set a continued
settlement conference at the earliest availability. The parties shall file a joint notice advising the Court
as to the conference setting and file a joint status report upon the conclusion of the settlement
conference addressing the outcome and likelihood of settling the matter outside of trial.

Pending motions discussed.

IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike Defendants’ Reply in Support of
Motion to Revoke Pro Hac Vice Status, (Doc. 41), is DENIED, for reasons stated on the record.

IT IS FURTHER ORDERED that the Motion to Revoke Pro Hac Vice Status, (Doc. 35), is DENIED,
for reasons stated on the record.

11:46 a.m. Court adjourned.



Deputy Clerk: Lisa Richter                                                          44 minutes
Court Reporter: Barbara Stockford                                                   Start: 11:02 AM
                                                                                    Stop: 11:46 AM
